DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The present office action is made in response to the amendment filed by applicant on 1/31/2022. It is noted that in the amendment, applicant has amended claims 4, 13 and 15-16. There is not any claim being added into or canceled from the application. The pending claims are claims 1-18.
Election/Restrictions
In response to the Election/Restriction mailed to applicant on 12/02/2021, applicant has made an election of Invention I without traverse in the Election of 1/31/2022. 
As a result of applicant’s election, claims 1-5, 8, 11-12 and 17-18 are examined in the present office action, and claims 6-7, 9-10 and 13-16 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. 
Applicant should note that the non-elected claims 6-7, 9-10 and 13-16 will be rejoined if the linking claim 1 is later found as an allowable claim.
Drawings
The drawings contain thirty four of figures 1-2, 3(A)-3(G), 4(A)-4(H), 5-6, 7(A)-7(C), 8(A)-8(J), 9(A)-9(D), 10-12, 13(A)-13(B), 14-16, 17(A)-17(D), 18-20, 21(A)-21(B), 22-24, 25A-25E and 26 were received on 10/3/2019.  These drawings are approved by the examiner.         
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
7.	The disclosure is objected to because of the following informalities: In paragraph [0001]: on line 2 of the paragraph, “2016/0252770” should be changed to --Patent No. 10,466,524--. Appropriate correction is required.
Claim Interpretation
8.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

9.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”), see claim 17, are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 5, 11-12 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the following reasons.
a) Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because it is unclear about the structural relationships among the at least one reflective polarizer, the substrate having a first and a second surfaces, and a first electrode as recited in claim 5, line 2 and its base claim on lines 2-3.
Applicant is respectfully invited to review the claim and its base claim 1 in which the claim recites an electrode disposed on a surface of the first substrate, see the claim on line 2; however, its base claim 1 recites that at least one reflective polarizer is on at last one surface of the first substrate, see claim 1 on lines 2-3. Thus, what is the structural relationship between the reflective polarizer and the electrode?
b) Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because it is unclear about the structural relationships among the substrate, the at least one reflective polarizer and the depolarizing element. In particular, wherein the position of the depolarizing element with respect to the first substrate and the at least one polarizer.
c) Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because it is unclear about the structural relationships among the substrate, the at least one reflective polarizer and the reflection enhancement layer. In particular, wherein the position of the reflection enhancement layer with respect to the first substrate and the at least one polarizer.
d) Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because it is unclear about the structural relationships among the substrate, the at least one reflective polarizer and the opacifying means. In particular, wherein the position of the opacifying means with respect to the first substrate and the at least one polarizer.
e) Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the following reasons:
e1) what is “OREL”? and 
e2) it is unclear about the structural relationships among the substrate, the at least one reflective polarizer and the so-called “OREL”. In particular, wherein the position of the so-called “OREL” with respect to the first substrate and the at least one polarizer.

Double Patenting
12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
13.	Claims 1, 3-5 and 8, as best as understood, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-4 of U.S. Patent No. 7,502,156. Although the claims at issue are not identical, they are not patentably distinct from each other because all features recited in present claims 1, 3-5 and 8 are read from features of Patent claims 1 and 3-4. In particular, the features recited in present claims 1, 3 and 5 are read from Patent claim 1. Regarding to feature that the first and second polarization are different as recited in present claim 1, this feature is read in Patent claim 20 wherein the first and second polarization are perpendicular to each other, i.e., the first and second polarization are opposite from each other, see Patent claim 1. The features recited in present claim 4 are read in Patent claim 4. The features recited in present claim 8 are read in Patent claim 3.
14.	Claims 1, 3-4 and 8, as best as understood, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12 and 20 of U.S. Patent No. 7,679,809. Although the claims at issue are not identical, they are not patentably distinct from each other because all features recited in present claims 1, 3-4 and 8 are read from features of Patent claims 13 and 17. In particular, the features recited in present claims 1, and 3-4 are read from Patent claim 13. Regarding to feature that the first and second polarization are different as recited in present claim 1, this feature is read in Patent claim 13 wherein the first and second polarization are perpendicular to each other, i.e., the first and second polarization are opposite from each other. The features recited in present claim 8 are read in Patent claim 17.
15.	Claims 1, 3-4 and 8, as best as understood, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12 and 20 of U.S. Patent No. 9,254,789. Although the claims at issue are not identical, they are not patentably distinct from each other because all features recited in present claims 1, 3-4 and 8 are read from features of Patent claims 12 and 20. In particular, the features recited in present claims 1, 3-4 and 8 are read from Patent claim 12. Regarding to feature that the first and second polarization are different as recited in present claim 1, this feature is read in Patent claim 20 wherein the first and second polarization are perpendicular to each other, i.e., the first and second polarization are different from each other.
16.	Claims 1-5, 8, 11-12 and 17-18, as best as understood, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 20-22 and 27 of U.S. Patent No. 9,910,310. Although the claims at issue are not identical, they are not patentably distinct from each other because all features recited in present claims 1-5, 8, 11-12 and 17-18 are read from features recited in Patent claims 1, 6, 20-22 and 27. In particular, the features recited in present claims 1, 8 and 17-18 are read from Patent claim 1; the features recited in present claim 2 are read from features recited in Patent claim 20; the features recited in present claims 3-5 are read from Patent claims 21-22; the features recited in present claim 12 are read from Patent claim 27, and the features recited in present claim 11 are read from patent claim 6.
17 .	Claims 1, 3-4 and 8, as best as understood, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 5 of U.S. Patent No. 10,427,606. Although the claims at issue are not identical, they are not patentably distinct from each other because all features recited in present claims 1, 3-4 and 8 are read from features of Patent claims 1-2 and 5. In particular, the features recited in present claim 1 are read from Patent claim 1-2 and 5. The features recited in present claims 3-4 and 8 are read from Patent claim 2. Regarding to feature that the first and second polarization are different as recited in present claim 1, this feature is read in Patent claim 5 wherein the first and second polarization are perpendicular to each other, i.e., the first and second polarization are different from each other.
Claim Rejections - 35 USC § 102
18.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
19.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


20.	Claims 1-3, 8, 11-12 and 17-18, as best as understood, are rejected under pre-AIA  35 U.S.C. 102(b) as being  anticipated by Hansen et al (US Patent No. 6,081,376).
Hansen et al discloses an optical device having a reflector. 
a) Regarding to the present claims 1 and 8, the optical device having a reflector as described in columns 1 and 7-12 and shown in figs. 5-6 comprises the following features:
a1) a first substrate (63) with a first surface and a second surface; 
a2) a reflective polarizer (65) on one surface of the first substrate; and
a3) the reflective polarizer is a wire grid polarizer which is operable to transmit light having a first polarization and reflect light having a second polarization wherein the second polarization comprising a different polarization from the first polarization. See columns 1 and 9-10 and fig. 6.
b) Regarding to present claim 2, the substrate is a prism, see columns 7-8 and 12, and figs. 5.
c) Regarding to present claim 3, the liquid crystal material (61) as understood is an electro-optical material wherein the liquid crystal material is located proximately to the wire grid polarizer (65).
d) Regarding to present claims 11, 17 and 18, the optical device comprises an opacifying means (68) in the form of a layer contained absorbing material which is operating to absorb light and thus also acting as a depolarizing element. It is noted that while the claim 11 recites a depolarizing element; however, there is not any structure feature being provided.
e) Regarding to present claim 12, the optical device comprises a polarizer (36) which acts as a reflection enhancement element.
Claim Rejections - 35 USC § 103
21.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

22.	Claims 4-5, as best as understood, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hansen et al in view of Leibowitz et al (US Patent No. 4,214,820).
It is noted that while Hansen et al discloses the optical device comprises a liquid crystal material (61) sandwiched between two transparent substrates (62, 62) wherein an electrode (64) is formed on a surface of the substrate (62) and the wide grid polarizer (65) acts as an electrode formed on a surface of the substrate (63), see Hansen et al, columns 9-10 and fig. 6, Hansen et al does not clearly disclose that the material of the liquid crystal is an electro-optic material in the form of an electrochromic material as recited in present claims 4-5.
However, the use of an electrochromic material instead of an electro-optic material is known to one skilled in the art as indicated by Leibowitz et al, see columns 1 and 3. It is noted that the use of an electrochromic material instead of a general electro-optic material provides generally exhibits better legibility as a result of higher contrast, see column 1. Thus, it would have been obvious to one skilled in the art at the time the invention was made to use an electrochromic material instead of a general electro-optic material as known in the art and mentioned by Leibowitz et al in the optical device provided by Hansen et al to increasing the quality of image/light to be observed.
Conclusion
23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316. The examiner can normally be reached M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THONG Q NGUYEN/Primary Examiner, Art Unit 2872